The opinion of the court was delivered by '
Burch, J.:
The action was one to recover on a promissory note. The answer pleaded the note was given in connection with the sale of a patent right, and the statute governing such transactions had not been complied with. The court overruled a demurrer to the answer, and plaintiff appeals.
The judgment of the district court is affirmed, on the authority of the decision in the case of Schmoyer v. Van Hosen, 111 Kan. 759, 208 Pac. 554, to which the court adheres, and which the court declines to modify.